Citation Nr: 1731261	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in July 2014 where the claim for service connection for a back disorder was reopened and the matter remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

Post-service, the Veteran complained of back pain on his May 1957 VA examination.  VA treatment records also contain a May 1957 x-ray of the Veteran's lumbar spine revealing minimal hyperlordotic curving at the lower lumbar spine with suggestive increased steepness of the lumbosacral angle.  Upon his December 1967 VA examination, the Veteran noted being treated by Dr. Sferrazza for back pain         since June 1967. 

The August 2016 VA examiner opined the Veteran's current back disability was not related to service.  The examiner provided detailed rationale for the conclusion, to include stating that there was no evidence in the record of chronicity or continuity of care from 1955 to 1999, which was over 40 years.  However, the examiner did not acknowledge the 1957 VA examination noting reports of pain and stiffness in the lower back, and the May 1957 spine x-ray showing minimal hyperlordotic curving at the lower lumbar spine with suggestive increased steepness of the lumbosacral angle. Nor did the examiner acknowledge the Veteran's report on the December 1967 VA examination of being treated for his back by Dr. Sferrazza since June 1967, and his statement that he missed timed from work in part because of backache.  The examiner also did not acknowledge the February 1996 x-ray showing degenerative disc disease at L4-L5 and L5-S1 and the epidural injections in February 1996.  Thus, the statement 
that there was no evidence of care from 1955 to 1999 is not accurate, and an addendum opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to a 2016 VA examiner for an addendum opinion.  If that examiner is not available,       the file should be provided to another qualified examiner. If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current lumbar spine disability is related to service, to include his in-service back complaints and the claimed parachute injury during service. In explaining the basis for the conclusion reached, the examiner must acknowledge the Veteran reported low back complaints during the May 1957 VA examination, the spine x-ray findings at that time, the December 1967 VA examination wherein the Veteran reported treatment by a physician for back pain and that back pain caused him to take time off from work, and that private treatment records show degenerative arthritis, degenerative disc disease, and herniated discs as early as February 1996.  

2. After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




